IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 28, 2008

                                     No. 07-51095                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


NATHAN J VAUGHT, JR

                                                  Plaintiff-Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CV-227


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Nathan Vaught applied for disability insurance benefits pursuant to the
Social Security Act. The Commissioner of the Social Security Administration
(Commissioner) denied his application for benefits initially and on
reconsideration. Vaught sought and received a hearing before an administrative
law judge (ALJ) in May 2004. Vaught, who had legal representation, testified
at the hearing, as did a vocational expert and a medical expert. The ALJ denied


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 07-51095

Vaught’s application for benefits. The Appeals Council denied Vaught’s request
for review of the ALJ’s decision. Vaught then sought review in the federal
district court.1 A magistrate judge recommended that the ALJ’s decision should
be affirmed.        Vaught timely objected, and the district court reviewed the
magistrate’s report de novo. The district court agreed with the magistrate and
affirmed the ALJ’s decision. Vaught appealed. We affirm.
                                               I
       Our “review is limited to (1) whether the Commissioner applied the proper
legal standard; and (2) whether the Commissioner’s decision is supported by
substantial evidence.”2 We have explained that
       “[s]ubstantial evidence is such relevant evidence as a reasonable
       mind might accept to support a conclusion. It is more than a mere
       scintilla and less than a preponderance.” The court does not
       reweigh the evidence in the record, try the issues de novo, or
       substitute its judgment for the Commissioner’s, even if the evidence
       weighs against the Commissioner’s decision. “Conflicts in the
       evidence are for the [Commissioner] and not the courts to resolve.”3

The ALJ reviewed Vaught’s claim under the familiar five-step analysis,4 and
concluded that Vaught foundered on step five.
       The ALJ determined that Vaught “has the residual functional capacity to
perform and maintain a limited range of ‘sedentary’ work,” and that “[t]here
exist in significant numbers in the national economy other (unskilled) jobs that
[Vaught] can perform, including the following: food/beverage order clerk . . . ;
charge account clerk . . . ; and document preparer . . . .” Thus, the ALJ

       1
           See 42 U.S.C. § 405(g).
       2
           Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002).
       3
        Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (quoting Ripley v. Chater, 67 F.3d
552, 555 (5th Cir. 1995) and Fraga v. Brown, 810 F.2d 1296, 1302 (5th Cir. 1987)) (citations
omitted).
       4
           See 20 C.F.R. § 404.1520.

                                               2
                                       No. 07-51095

determined that “[Vaught] was not under a ‘disability,’ as defined in the Social
Security Act, at any time through the date of this decision.” As such, Vaught “is
not entitled to a period of disability or disability insurance benefits under . . . the
Social Security Act.”
                                             II
       Vaught challenges the ALJ’s decision on four grounds: (1) the ALJ failed
to consider and discuss the medical examination done by Dr. Pushpavath
Motaparthi of the Department of Veteran Affairs (VA); (2) the ALJ disregarded
the VA’s disability determination; (3) the ALJ’s residual function capacity
determination was in error; and, (4) the hypotheticals the ALJ gave to the
vocational expert were inconsistent with Vaught’s medical limitations. Both the
magistrate and the district court admonished Vaught for making only conclusory
allegations of error; yet, in this appeal, Vaught has done so again. Nevertheless,
we conclude that he has not abandoned all of his claims because of inadequate
briefing.5
       First, Vaught contends that the ALJ did not consider the examination of
him performed by Dr. Motaparthi of the VA; he bases his argument on the fact
that the “ALJ did not mention the actual VA medical examination that
supported the [VA] disability rating.” An examination of the ALJ’s decision,
however, reveals that the ALJ did consider Vaught’s VA medical records, which
includes Dr. Motaparthi’s report. Moreover, the ALJ specifically discussed the
VA’s disability determination, which specifically relied on, among other medical
evidence, Dr. Motaparthi’s examination; thus, the ALJ necessarily considered
Dr. Motaparthi’s conclusions.          Vaught’s reliance on Welch v. Barnhart is
misplaced, because there the district court concluded that “it appears that the



       5
         “A party who inadequately briefs an issue is considered to have abandoned the claim.”
Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994). Vaught is not a pro se litigant.

                                              3
                                        No. 07-51095

ALJ totally disregarded Welch’s VA disability determination.”6 It is clear that
the ALJ considered Vaught’s VA medical records, and we find no reversible error
in the ALJ’s failure to discuss Dr. Motaparthi specifically.7
       Next, we consider Vaught’s claim that the ALJ “disregarded” the VA
disability rating. We have explained that
       [a] VA rating of total and permanent disability is not legally binding
       on the Commissioner because the criteria applied by the two
       agencies is different, but it is evidence that is entitled to a certain
       amount of weight and must be considered by the ALJ. . . . Since the
       regulations for disability status differ between the SSA and the VA,
       ALJs need not give “great weight” to a VA disability determination
       if they adequately explain the valid reasons for not doing so.8

The ALJ did take account of the VA’s disability rating, but explained that the
relevant VA’s regulations were inconsistent with the Social Security regulations.
The ALJ concluded, therefore, that it could not give “significant weight” to the
VA disability rating. The ALJ went on to explain that it was giving “greater
weight” to the “other evidence including the actual VA medical records.” Vaught
does not explain why the ALJ’s reasons for not giving the VA disability
determination greater weight were erroneous, and therefore leaves us with no
basis upon which to find error.9



       6
           337 F. Supp. 2d 929, 936 (S.D. Tex. 2004) (emphasis added).
       7
          See Audler v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007) (“‘Procedural perfection in
administrative proceedings is not required’ as long as ‘the substantial rights of a party have
not been affected.’” quoting Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988)); Falco v.
Shalala, 27 F.3d 160, 163-64 (5th Cir. 1994) (“That [the ALJ] did not follow formalistic rules
in his articulation compromises no aspect of fairness or accuracy that this process is designed
to ensure.”).
       8
           Chambliss v. Massanari, 269 F.3d 520, 522 (5th Cir. 2001) (per curiam).
       9
       See Kinash v. Callahan, 129 F.3d 736, 739 (5th Cir. 1997) (“The record reflects that
the Commissioner considered both of the agencies findings and the evidence underlying each.
The Commissioner chose to disagree with those findings. This alone is not reversible error.”).

                                               4
                                       No. 07-51095

       Third, Vaught challenges the ALJ’s residual function capacity
determination. Specifically, Vaught says that the ALJ “did not relate the
treating sources medical evidence to Vaught’s ability to work as established by
Dr. Allred.”     However, given that the ALJ discussed some of Dr. Allred’s
findings, we are not persuaded this is so. In the end, the ALJ was persuaded by
Dr. Taubert’s analysis of the evidence and his conclusion that Vaught can
perform “sedentary” work; we are not, therefore, confronted with a situation
where the ALJ has rejected an uncontroverted medical opinion.10 Vaught offers
no argument as to why the ALJ erred in crediting Taubert’s opinion, and as it
is for the ALJ to weigh the competing evidence,11 we find no error.
       Vaught further contends that the ALJ “failed to reconcile the differences
between Dr. Beal and Dr. Wright,” which led to an untrue “picture of Vaught’s
functional limitations.” Vaught fails completely to elaborate on this argument,
and the contours of it are not readily apparent. He does not say what the
differences are. Nor does he explain how these differences actually affected the
ALJ’s weighing of the evidence. In short, he leaves us to conjure error, which we
will not do.12 We deem the argument abandoned.
       Finally, Vaught claims that the ALJ failed to incorporate the VA evidence
and Dr. Allred’s opinion into the hypotheticals he presented to the vocational
expert. We have explained that

       10
          Compare Newton v. Apfel, 209 F.3d 448, 458 (5th Cir. 2000) (“This is not a case where
there is competing first-hand medical evidence and the ALJ finds as a factual matter that one
doctor’s opinion is more well-founded than another. Nor is this a case where the ALJ weighs
the treating physician’s opinion on disability against the medical opinion of other physicians
who have treated or examined the claimant and have specific medical bases for a contrary
opinion.” (citations omitted)).
       11
         See Johnson v. Bowen, 864 F.2d 340, 347 (5th Cir. 1988) (“It is, of course, for the
Secretary to decide what weight to accord various medical reports.”).
       12
          See Brock v. Chater, 84 F.3d 726, 729 (5th Cir. 1996) (“We will not reverse the
decision of an ALJ for lack of substantial evidence where the claimant makes no showing that
he was prejudiced in any way by the deficiencies he alleges.”).

                                              5
                                         No. 07-51095

       Unless the hypothetical question posed to the vocational expert by
       the ALJ can be said to incorporate reasonably all disabilities of the
       claimant recognized by the ALJ, and the claimant or his
       representative is afforded the opportunity to correct deficiencies in
       the ALJ’s question by mentioning or suggesting to the vocational
       expert any purported defects in the hypothetical questions
       (including additional disabilities not recognized by the ALJ’s
       findings and disabilities recognized but omitted from the question),
       a determination of non-disability based on such a defective question
       cannot stand.13

Again, Vaught offers only a bare assertion of error. His argument amounts to
a disagreement with the ALJ’s residual function capacity determination, but
that determination was supported by substantial evidence. Vaught does not
contend that the ALJ’s questions failed to reasonably incorporate the disabilities
recognized by the ALJ, or that the hypotheticals were inconsistent with the
ALJ’s findings.14 Moreover, the ALJ provided Vaught with the opportunity at
the hearing to question the vocational expert; that is, Vaught could have
corrected any errors in the hypotheticals, or added additional disabilities, during
the hearing.15 We find no reversible error.
       AFFIRMED.




       13
            Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir. 1994).
       14
          Compare id. (“The ALJ specifically found that Bowling had ‘the residual functional
capacity to perform the physical exertion and nonexertional requirements of work except for
no lifting of more than 20 pounds.’ The hypothetical question posed to the vocational expert,
however, assumed that Bowling ‘could occasionally lift and carry 50 pounds’ and ‘could
frequently lift and carry 20 pounds.’”); id. at 437 (“Therefore, in addition to the
mischaracterization of Bowling's lifting capacity, the ALJ, when posing the hypothetical
question, also misrepresented the actual condition of Bowling's kidneys.”).
       15
          See id. at 436 (explaining that “[the claimant] was never given any ‘real’ opportunity
to correct any defects in the hypothetical”).

                                                6